Opinion issued March 8, 2018




                                      In The

                              C ourt of Appeals
                                      For The

                         First District of Texas
                             ————————————
                              NO. 01-17-00344-CR
                            ———————————
               JOESBELL RODRIGUEZ-SANCHEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 77278-CR


                          MEMORANDUM OPINION

      After appellant, Joesbell Rodriguez-Sanchez, with an agreed punishment

recommendation from the State, pleaded guilty to the offense of tampering with

physical evidence,1 the trial court deferred adjudication of his guilt and placed him


1
      See TEX. PENAL CODE ANN. § 37.09(a)(1) (Vernon 2016).
on community supervision for four years. The State, alleging numerous violations

of the conditions of his community supervision, subsequently moved to adjudicate

appellant’s guilt. After a hearing, the trial court found several allegations true, found

appellant guilty, and assessed his punishment at confinement for eight years. In his

sole issue, appellant contends that the evidence is insufficient to support a finding

that he “violated the terms and conditions of his community supervision.”

      We modify the trial court’s judgment and affirm as modified.

                                     Background

      On February 10, 2016, the trial court placed appellant on community

supervision, subject to certain conditions, including:

      2.     Avoid injurious or vicious conduct; and totally abstain from the
             use or consumption of alcoholic beverages of any kind, or any
             substance capable of causing intoxication, or the illegal use of
             any controlled substance.

      ....

      8.     Report in person to the Community Supervision Officer on or
             before the 28th day of each month hereafter or at such other times
             as directed by the Court or Community Supervision Officer and
             submit a truthful report form. If you are deported from the
             United States, you still have continuing obligations to report
             under the terms/rules of your probation/deferred adjudication.
             You have been given a copy of a monthly report. If you are
             deported, you are still obligated to report under the terms/rules
             of your probation/deferred adjudication and you will report by
             submitting a true and complete monthly report by mail to the
             Brazoria County Community Supervision and Corrections
             Department at Post Office Box 1300, Angleton, Texas 77515.


                                           2
       You must do so each month on or before the 28th day of the
       month;

....

18.    Pay the following:

       a.     SUPERVISION FEE of $55.00 per month during the term
              of you[r] supervision, payments to be made on the 10th
              day of each month beginning March, 2016, payable
              through the Brazoria County Supervision and Corrections
              Department.

       ....

       c.     CRIME STOPPERS FEE of $25.00 (no more than $50.00)
              payable through the Brazoria County Community
              Supervision and Corrections Department on or before
              thirty (30) days from this date.

       ....

19.    Submit to random drug and/or alcohol testing and analysis
       immediately upon arrest for any offense, or when requested by
       the Community Supervision Officer, to determine whether or not
       you are using or are under the influence of alcohol or any
       substance capable of causing intoxication or any controlled
       substance; and pay the assessed fee to the Brazoria County
       Community Supervision and Corrections Department within
       thirty (30) days of said test.

....


22.    Attend and successfully complete the 15-hour State approved
       Texas Drug Education Program within ninety (90) days at the
       direction of the Brazoria County Community Supervision and
       Corrections Department; follow all recommendations and pay
       the established fee for said program.


                                  3
      ....

      28.    You shall submit to a substance abuse evaluation to be
             administered by a Texas Licensed Chemical Dependency
             Counselor within sixty (60) days of this order at the direction of
             the Community Supervision Officer and pay the assessed fee for
             said evaluation within three (3) months of completion of said
             evaluation and follow all recommendations[.]

      ....

      32.    Work faithfully, without compensation, at a Community Service
             Task assigned by the Court, specifically, work 120 hours for a
             Community Restitution Program of the Brazoria County
             Community Supervision and Corrections Department, working
             no less than 16 hours per month.

      ....

      XXX. Submit to a period of detention in the County Jail of Brazoria
           County, Texas, to serve a term of incarceration of 3 days, to begin
           on the 3rd day of September, 2016 to be served as follows:
           Report at 10am on 9/3/16 and to be released at 3pm on 9/5/16. [2]

      On September 21, 2016, the State filed a motion to adjudicate appellant’s guilt

(“Original Motion to Adjudicate Guilt”), alleging that he had violated numerous

conditions of his community supervision. On November 17, 2016, per the State’s

request, the trial court dismissed the Original Motion to Adjudicate Guilt and entered

an order amending the conditions of appellant’s community supervision to also

include:



2
      This condition was included in the trial court’s order amending community
      supervision signed on August 12, 2016.

                                          4
42.   You shall participate in the High Risk Intervention Supervision
      Program of this jurisdiction, specifically, a Level I caseload and
      report to the Community Supervision Officer as directed by the
      Court and obey all rules, regulations, and policies of said
      program as detailed in the applicable addendum until discharged
      by the Court:

      All of the following conditions are part of the Order of
      Community Supervision, unless otherwise instructed:

      1.     You shall participate in the High Risk Intervention
             Supervision Program, and obey all rules regulations and
             policies of said program until successfully terminated by
             the Court.

      2.     You shall have a minimum of two face-to-face contacts
             with your Community Supervision Officer each month; at
             least one of these contacts shall be an office visit.

      ....

      4.     You shall submit to a substance abuse evaluation within
             sixty (60) days of this order at the direction of your
             Community Supervision Officer and follow all
             recommendations of said evaluation.

      5.     You shall submit to an assessment/evaluation to be
             administered by Youth & Family Counseling Services
             within sixty (60) days of this order at the direction of your
             Community Supervision Officer and follow all
             recommendations of said evaluation.

      6.     You shall attend and successfully complete a
             cognitive-based Thinking for a Change Program at the
             direction of your Community Supervision Officer.




                                    5
      On January 20, 2017, the State filed another motion to adjudicate appellant’s

guilt (“Second Motion to Adjudicate Guilt”), alleging that he had violated numerous

conditions of his community supervision by:

      1.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
            on or about the 21st day of MARCH, 2016, failed to avoid
            injurious or vicious conduct and totally abstain from the use or
            consumption of alcoholic beverages of any kind, or any
            substance capable of causing intoxication, or the illegal use of
            any controlled substance, namely, COCAINE, as directed by the
            Court, this being in violation of term “2” of the conditions of
            supervision;

      2.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
            on or about the 11th day of AUGUST, 2016, failed to avoid
            injurious or vicious conduct and totally abstain from the use or
            consumption of alcoholic beverages of any kind, or any
            substance capable of causing intoxication, or the illegal use of
            any controlled substance, namely, ALCOHOL, as directed by the
            Court, this being in violation of term “2” of the conditions of
            supervision;

      3.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
            failed to report to the Community Supervision Officer as directed
            by the Court, during the months of APRIL, JUNE, JULY and
            DECEMBER, 2016, this being in violation of term “8” of the
            conditions of supervision;

      4.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
            on or about the 10th day of the month for the months of APRIL,
            MAY, JUNE, JULY, AUGUST, SEPTEMBER, OCTOBER,
            NOVEMBER and DECEMBER, 2016, failed to pay a
            supervision fee, as directed by the Court, this being in violation
            of term “18a” of the conditions of supervision;

      5.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
            on or before thirty (30) days from the 10th day of FEBRUARY,
            2016, failed to pay a Crime Stopper fee as directed by the Court,
                                         6
      this being in violation of term “18c” of the conditions of
      supervision;

6.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 21st day of APRIL, 2016, failed to pay the
      assessed fee, this being in violation of term “19” of the conditions
      of supervision;

7.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 26th day of JUNE, 2016, failed to pay the
      assessed fee, this being in violation of term “19” of the conditions
      of supervision;

8.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 12th day of SEPTEMBER, 2016, failed to pay
      the assessed fee, this being in violation of term “19” of the
      conditions of supervision;

9.    In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to attend and complete a 15-hour State approved Texas
      Drug Education Program within ninety (90) days of
      FEBRUARY 10, 2016, this being in violation of term “22” of the
      conditions of supervision;

10.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to submit to a substance abuse evaluation administered by
      a Texas Licensed Chemical Dependency Counselor within sixty
      (60) days of FEBRUARY 10, 2016, at the direction of the
      Community Supervision Officer and pay the assessed fee for said
      evaluation within three (3) months of completion of said
      evaluation and follow all recommendations as ordered by the
      Court, this being in violation of term “28” of the conditions of
      supervision;

11.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to work faithfully, without compensation, at a Community
      Service Task assigned by the Court, during the months of
      APRIL, MAY, JUNE, JULY, AUGUST and SEPTEMBER,
      2016, this being in violation of term “32” of the conditions of
      supervision;
                                    7
12.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 3rd day of SEPTEMBER, 2016, in Brazoria
      County, Texas, failed to serve 3 days in the County Jail of
      Brazoria County, Texas, this being in violation of amended term
      “XXX” of the conditions of supervision;

13.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to participate in the High Risk Intervention Supervision
      Program of this jurisdiction, specifically, a Level I caseload and
      report to the Community Supervision Officer as directed by the
      Court, this being in violation of amended term “42” of the
      conditions of supervision;

14.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to participate in the High Risk Intervention Supervision
      Program until successfully terminated by the Court, this being in
      violation of the amended term “42.1” of the conditions of
      supervision;

15.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      for the months of NOVEMBER and DECEMBER, 2016, failed
      to report for two face-to-face contacts with his Community
      Supervision Officer, this being in violation of the amended term
      “42.2” of the conditions of supervision;

16.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      failed to submit to a substance abuse evaluation at the direction
      of his Community Supervision Officer within sixty (60) days of
      NOVEMBER 17, 2016, this being in violation of the amended
      term “42.4” of the conditions of supervision;

17.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 17th day of JANUARY, 2017, failed to complete
      the Youth & Family Counseling Services, as directed by the
      Court, this being in violation of the amended term “42.5” of the
      conditions of supervision; [and]

18.   In that the Defendant, JOESBELL RODRIGUEZ-SANCHEZ,
      on or about the 17th day of JANUARY, 2017, failed to complete
                                   8
             the cognitive-based Thinking for a Change Program, as directed
             by the Court, this being in violation of the amended term “42.6,”
             of the conditions of supervision[.]

      At the hearing on the State’s Second Motion to Adjudicate Guilt, appellant

pleaded “true” to the following above listed allegations: 1, 2, 3, 4 (in part), 5, 6, 7,

8, 9, 10, 11, 12, 13, 15, 16, 17, and 18. And Brazoria County Adult Probation Officer

F. Torres-Sammons, Brazoria County Adult Probation accounting technician Sharon

Pinson, and appellant testified.      Following the hearing, the trial court found

allegations 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, and 13 “true,” found appellant guilty, and

assessed his punishment at confinement for eight years

                                 Standard of Review

      Appellate review of an order adjudicating guilt is limited to determining

whether the trial court abused its discretion. TEX. CODE CRIM. PROC. ANN. art.

42A.108(b) (Vernon Supp. 2017) (“The determination [to adjudicate guilt] . . . is

reviewable in the same manner as a [community-service] revocation hearing . . . in

which the adjudication of guilt was not deferred.”); Rickels v. State, 202 S.W.3d 759,

763 (Tex. Crim. App. 2006) (“Appellate review of an order revoking probation is

limited to abuse of the trial court’s discretion.” (internal quotations omitted)). The

trial court’s decision must be supported by a preponderance of the evidence. Rickels,
202 S.W.3d at 763–64. The evidence meets this standard when the greater weight




                                            9
of the credible evidence creates a reasonable belief that a defendant has violated a

condition of his community supervision. Id.

      We examine the evidence in the light most favorable to the trial court’s order.

Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981); Jones v. State, 787
S.W.2d 96, 97 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d). As the sole trier

of fact, a trial court determines the credibility of witnesses and the weight to be given

to their testimony. See Garrett, 619 S.W.2d at 174; Taylor v. State, 604 S.W.2d 175,

179 (Tex. Crim. App. 1980); Jones, 787 S.W.2d at 97.

      When      a   trial   court   finds   several   violations   of   a   defendant’s

community-supervision conditions, we will affirm if the proof of any single

allegation is sufficient. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App.

2012); Canseco v. State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.]

2006, pet. ref’d). Thus, to prevail on appeal, a defendant must successfully challenge

all of the findings that support the trial court’s revocation order. See Garcia, 387
S.W.3d at 26; Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.]

1980). Generally, a defendant’s plea of true is sufficient on its own to support a trial

court’s decision to revoke community supervision and adjudicate guilt. See Tapia

v. State, 462 S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015) (“When . . . a defendant

enters a plea of true at an adjudication hearing, the proceeding becomes a unitary

proceeding to determine the remaining issue of punishment.”).


                                            10
                               Adjudication of Guilt

      In his sole issue, appellant argues that the trial court erred in adjudicating his

guilt because the evidence is insufficient to support a finding that he “violated the

terms and conditions of his community supervision.”

      Here, the record reflects that appellant pleaded “true” to seventeen of the

State’s eighteen violations of the conditions of his community supervision alleged

in the State’s Second Motion to Adjudicate Guilt. Specifically, appellant pleaded

true to the following alleged violations: use of cocaine on March 21, 2016; use of

alcohol on August 11, 2016; failure to report to his community supervision officer

in April, June, July, and December 2016; failure to pay the supervision fee in April,

May, June, July, August, September, and October 2016; failure to pay the crime

stopper fee on or before thirty days from February 10, 2016; failure to pay the

assessed fee in April, June, and September 2016; failure to attend and complete “a

15-hour State approved Texas Drug Education Program within ninety (90) days of

February 10, 2016”; failure to submit to a substance abuse evaluation within sixty

days of February 10, 2016, pay the assessed fee for said evaluation, and follow all

recommendations as ordered by the trial court; failure to submit to a substance abuse

evaluation within sixty days of November 17, 2016; failure to work faithfully,

without compensation, at a community service task in April, May, June, July,

August, and September 2016; failure to serve three days in Brazoria County jail on


                                          11
September 3, 2016; failure to participate in the high risk supervision program and

report to community supervision officer; failure to report to “two face-to-face

contacts” with community supervision officer in November and December 2016;

failure to complete youth and family counseling services on January 17, 2017; and

failure to complete “the cognitive-based Thinking for a Change Program.”

       A single violation of a defendant’s community-supervision conditions is

sufficient to support revocation. Garcia, 387 S.W.3d at 26; Canseco, 199 S.W.3d

at 439.      And appellant’s plea of “true” to seventeen alleged violations of the

conditions of his community supervision is sufficient to support the trial court’s

decision to revoke his community supervision and adjudicate him guilty. See Tapia,
462 S.W.3d at 31 n.2 (“A plea of true, standing alone, is sufficient to support the

revocation of community supervision and adjudicate guilt.”); Clapper v. State, 562
S.W.2d 250, 250 (Tex. Crim. App. [Panel Op.] 1978); see, e.g., Hartless v. State,

No. 01-07-00505-CR, 2008 WL 2186457, at *2 (Tex. App.—Houston [1st Dist.]

May 22, 2008, no pet.) (mem. op., not designated for publication) (defendant’s plea

of true to all allegations in motion to revoke sufficient to support trial court’s

revocation). Accordingly, we hold that the trial court did not err in finding true

several violations of appellant’s community-supervision conditions and adjudicating

his guilt.

       We overrule appellant’s sole issue.


                                         12
                    Plea to Second Motion to Adjudicate Guilt

      We note that the trial court’s written judgment does not accurately comport

with the record in this case in that it states that appellant pleaded “True” to the

following allegations in the State’s Second Motion to Adjudicate Guilt: 1, 2, 3, 4,

5, 6, 7, 8, 9, 10, 11, 12, and 13 and the trial court found that appellant violated the

following conditions of his community supervision, as alleged in the State’s Original

Motion to Adjudicate Guilt: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13.

      Here, the record reveals that appellant actually pleaded “[T]rue” to the

following allegations in the State’s Second Motion to Adjudicate Guilt: 1, 2, 3, 4

(in part), 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18. And the trial court found

that appellant violated the following conditions of his community supervision, as

alleged in the State’s Second Motion to Adjudicate Guilt: 1, 2, 3, 5, 6, 7, 8, 9, 10,

11, 12, and 13.

      “[A]ppellate court[s] ha[ve] the power to correct and reform a trial court

judgment ‘to make the record speak the truth when [they] ha[ve] the necessary data

and information to do so, or make any appropriate order as the law and nature of the

case may require.’” Nolan v. State, 39 S.W.3d 697, 698 (Tex. App.—Houston [1st

Dist.] 2001, no pet.) (quoting Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, pet ref’d)). Although neither party addresses the inconsistency between

the trial court’s written judgment and the record in this case, we, based on our


                                          13
review, conclude that the portions of the judgment regarding appellant’s plea to the

allegations in the State’s Second Motion to Adjudicate Guilt and the trial court’s

findings as to appellant’s violations of the conditions of community supervision do

not accurately comport with the record.          See Asberry, 813 S.W.2d at 529–30

(authority to correct incorrect judgment not dependent upon request of any party).

       Accordingly, we modify the trial court’s judgment to state that appellant

pleaded “True” to the following allegations in the State’s Second Motion to

Adjudicate Guilt: 1, 2, 3, 4 (in part), 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18

and the trial court found that appellant violated the following conditions of his

community supervision, as alleged in the State’s Second Motion to Adjudicate Guilt:

1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, and 13. See TEX. R. APP . P. 43.2(b); see, e.g., Torres

v. State, No. 01-09-00936-CR, 2011 WL 148055, at *1 (Tex. App.—Houston [1st

Dist.] Jan. 13, 2011, no pet.) (mem. op., not designated for publication) (reforming

judgment to reflect defendant pleaded not true to allegations in State’s motion to

adjudicate).




                                            14
                                    Conclusion

      We affirm the judgment of the trial court as modified.




                                                 Terry Jennings
                                                 Justice

Panel consists of Justices Jennings, Keyes, and Higley.

Do not publish. TEX. R. APP . P. 47.2(b).




                                            15